Detailed Action1
Election/Restriction
Claim 152 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-14 in the reply filed on November 19, 2021 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Objection to the Specification
Paragraphs [0087]-[0142] of the specification present an alternate claim set.  While applicant is free to present this information as various alternate embodiments, it should not be presented with claim numbering and using single sentence claim structure.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 & 10 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites an initial mold temperature that is 50% or less of the solidus temperature.  This feature is indefinite because it fails to identify what temperature scale is being use.  The Fahrenheit and Celsius scales produce slightly different percentages at the same absolute temperatures (and the Kelvin scale produces radically different values).  Put another way, there exists a temperature at which the limitation would be met under C but not under F.  Moreover, applicant’s specification uses both F and C, preventing the specification from providing context. 
Claim 3 recites that the cast alloy component has a grain size of 250 micrometers or less.  This implies a single grain size.  Yet claim 11 claims that the component will have two different grain sizes.  It is unclear if the grain size of claim 3 applies to one or both regions.  The specification also makes clear that only some portions of the component have this lower grain size.  Claim 3 must reflect this. 
Regarding claim 10, the recited first and second initial…temperatures lack antecedent basis.  Examiner believes claim 10 was intended to depend from claim 9, not claim 7 and has examined accordingly. 

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11, & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,240,495 to Vonnegut.
Claim 1 recites a method of creating a cast alloy component from a metal material.  Vonnegut teaches a method of casting a metal turbine wheel (10).  See Vonnegut col. 1, ll. 10-15.  Claim 1 further recites that the metal has a solidus temperature and a liquidus temperature.  This adds the limitation that the metal material must be a non-eutectic alloy, because pure metals (and eutectic alloys) have a single melting point.  Alloys, however, have a solidus temperature that defines the highest temperature the alloy can be fully solid, while the liquidus is the lowest temperature at which the alloy is fully liquid. Vonnegut teaches fabricating the wheel from one of several superalloys, specifically citing a nickel based alloy Mar M247, which does have solidus and liquidus temperatures.  See Vonnegut col. 4, ll. 55-64.
Claim 1 then recites burying at least a first portion of a mold in a powder of ceramic material.  Vonnegut teaches placing a shell mold (32) inside a can (54) and then burying the lower portion using layers (60) of Fiberfrax, which is a ceramic material, as well as an outer rim-layer of steel shot (62).  See Vonnegut col. 3, ln. 28 to col. 4, ln. 11 and Fig. 2.  While the primary embodiment of Vonnegut uses sheets of ceramic rather than a powder, Vonnegut also explicitly teaches using particle ceramic as an alternative.  See Vonnegut col. 3, ll. 44-46.  One of ordinary skill would infer powder made of the same ceramic materials would be suitable.  The layers completely bury the mold portion that forms the wheel.  See Vonnegut col. 3, ln. 28 to col. 4, ln. 11 and Fig. 2.  Vonnegut then teaches pre-heating the mold assembly to 1800F, which anticipates the feature of heating the mold within the powder of ceramic material. See Vonnegut col. 4, ll. 12-13.  Vonnegut further teaches pouring molten metal material into the mold while the first portion is buried in the powder of ceramic material.  See Vonnegut, col. 4, ll. 13-22.  Vonnegut also then teaches allowing the molten metal material to form the cast alloy component within the mold while the first portion is buried within the powder of ceramic material because Vonnegut specifically notes that the chill material (62) and the insulation of the Fiberfrax created desired grain structure in the cast material as it cools.  See Vonnegut col. 3, ll. 51-66 and col. 4, ll. 34-55.
Claim 4 recites the molten metal material is poured into the mold while in a chamber defined within a vacuum induction melter.  Vonnegut teaches using a vacuum furnace.  See Vonnegut col. 4, ll. 12-13.  One of ordinary skill would infer the vacuum would have an atmosphere having a pressure of that is less than 1 atm.  Claim 5 recites removing the mold buried within the powder of ceramic material from the vacuum induction melter after the molten metal material is poured therein.  Vonnegut teaches that after the metal is poured into the mold, the vacuum seal is broken and the mold assembly (30) is removed.  See Vonnegut col. 4, ll. 12-22.  Vannegut further teaches leaving the mold in the insulative can system until the metal is solid, thus teaching allowing the molten metal material to heat the mold while buried within the powder of ceramic material until the molten metal material is completely solidified within the mold.  See Vonnegut col. 4, ll. 22-55.  Finally, one of ordinary skill would infer the step of removing the mold from the powder of ceramic material and allowing the mold to cool as this would be required to allow the wheel to be extracted from the mold for use.
Claim 7 recites heating the mold under controlled conditions such that the first portion of the mold has a first thermal condition 3and a second portion of the mold has a second thermal condition that is different than the first thermal condition.  Examiner chooses to define the central region of the mold that defines the disk-hub as the first portion and defines the outer region adjacent to the lead shot (64) as the second portion.  See Vonnegut Fig. 2.  When heating the mold, the existence of the shot that is conductive creates a second thermal condition that is different than the first thermal condition.  Vonnegut also teaches that both of these regions are fill[ed] by the molten metal.  Claim 8 recites surrounding the first portion of the mold in the powder of ceramic material while leaving a second portion of the mold exposed.  The downsprue (50) of the mold is left exposed.  Alternately, the region adjacent the blade tips (64) is also initially left exposed after the Fiberfrax layer is laid down, but before the steel shot is placed.  
Claim 11 recites the cast component has a first section corresponding to the first portion of the mold and having a first average grain size therein, and wherein the cast component has a second section corresponding to the second portion of the mold and having a second average grain size therein; wherein the first average grain size is less than the second average grain size.  Nothing in claim 11 or parent claims 1 or 7, defines which region must correspond to the first or second portions (unlike say claim 8).  Thus, either region from the rejection of claim 7 can actually be the first or second portion and vice versa.  Vonnegut teaches and shows that the grains in the two regions form differently.  See Vonnegut Fig. 3 and col. 4, ll. 42-55.  Since one grain size must be larger than the other, this feature is anticipated.  Regarding claim 12, Vonnegut teaches cooling an edge of the second portion of the mold, wherein the edge of the second portion of the mold is cooled such that a temperature gradient exists within the second portion of the mold using the chill material (62).  See Vonnegut col. 3, ll. 52-60.  
Claim 13 recites the second average grain size has a higher average aspect ratio than the first average grain size, and wherein the second average grain size is more columnar than the first average grain size.  Vonnegut teaches that the grains in the vane regions were more columnar and elongated than the grains the central region.  See Vonnegut col. 4, ll. 42-55 and Fig. 3.  This meets the recited limitations.  Claim 14 recites the metal material is an alloy or a superalloy.  Vonnegut teaches using the nickel superalloy Mar M247.  See Vonnegut col. 4, ll. 13-14.  Claim 14 also recites the mold is constructed from a ceramic material.  Vonnegut teaches the shell mold (32) is formed on colloidal silica and zircon flour.  See Vonnegut col. 3, ll. 12-21.  This material is a different composition than the ceramic material of the powder which is Fiberfrax, made of alumina and silica.  See Vonnegut col. 3, ll. 40-44.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious3 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,240,495 to Vonnegut in view of U.S. 3,283,377 to Chandley
Claim 3 recites the powder of ceramic material comprises alumina, zirconia, hafnia, titania, silica, cobalt aluminate, zircon, silica, magnesia, a rare earth oxide, or a mixture thereof.  Vonnegut teaches using Fiberfrax which has both silica and alumina.  As noted in the rejection of claim 1, when using particulate insulation, rather than sheets of Fiberflax one of ordinary skill would infer using the same material.  Alternately, it would have been obvious to do so as a matter of common sense.
Claim 3 also recites that the cast alloy component has a grain size of 250 micrometers or less.  Vonnegut does not explicitly teach grain size.  But Chandley relates to a similar casting of a turbine wheel that also buries a mold in powder.  See Chandley co. 1 and Fig. 1.  Chandley teaches the vanes have grain sizes of 1/64”.  This amount to around 400 micrometers.  Vonnegut, however, uses a more advanced cooling of the vanes (using chill matter) than Chandley that would be expected to produce slightly smaller grains.  Since 400 micormeters is already of the proper order of magnitude, one of ordinary skill would have inferred, or thought obvious as a matter of common sense, that Vonnegut would have grains of micrometers or less.
As an alternate rejection of claim 11, Chandley teaches that the vane regions will have substantially smaller grain size than the hub region.  See Chandley col. 4, ll. 13-48.  One of ordinary skill would expect the same type of relative sizes in Vonnegut as a matter of common sense.

Allowable Subject Matter
Claims 6 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Applicant’s November 19, 2021 Response contains a typo and refers to “withdrawn claim 16.”
        3 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”